Citation Nr: 0706341	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to certain VA 
death benefits.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1946.  He died in November 1983.  The appellant seeks 
entitlement to VA benefits as his surviving spouse.
 
This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a May 2002 rating decision in which the 
RO denied accrued benefits, service connection for cause of 
the veteran's death, and dependents' educational assistance 
eligibility (DEA).  The appellant filed a notice of 
disagreement (NOD) in August 2002 and the RO issued a 
statement of the case (SOC) in October 2003.  The appellant 
filed a substantive appeal (via a VA form 9, Appeal to the 
Board of Veterans' Appeals) in January 2004.

In her January 2004 substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
The appellant withdrew this request in August 2004.  In June 
2005, the Board denied the claim for accrued benefits, but 
remanded the appellant's claims for service connection for 
the cause of the veteran's death and for DEA benefits for 
additional development.  

Consistent with the Board's remand, the RO recharactized the 
appeal as encompassing the single issue on the title page, 
reflecting that the appellant must, as explained below, first 
meet the threshold requirement for either of the remaining 
benefits sought by showing that she is the veteran's 
surviving spouse.  After completing the requested 
development, the RO (via the Appeals Resource Center (ARC)) 
found that the appellant is not entitled to recognition the 
veteran's surviving spouse for purposes of entitlement to 
certain VA benefits (as reflected in the in the June 2006 
supplemental SOC (SSOC)), and returned the appeal to the 
Board for further consideration.

As a final preliminary matter, the Board notes that the 
Veterans of Foreign Wars (VFW) represented the veteran 
pursuant to a power of attorney form that he executed.  The 
appellant has not executed a power of attorney form in favor 
of any organization, attorney or other individual.  The VFW 
submitted a VA Form 646 on the appellant's behalf in August 
2006, but this submission was apparently in error, as 
indicated in an October 2006 VFW memo.  In a November 2006 
letter, the Board notified the appellant that VFW could not 
represent her because its policies and procedures prohibit 
that organization from representing her in the circumstances 
of this case.  The Board therefore gave the appellant an 
opportunity to appoint a representative other than VFW.  
However, because the appellant did not respond to this 
letter, she is deemed to be unrepresented in this appeal.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The appellant and the veteran were married in October 1952 
and divorced in May 1976; there is no evidence of a 
subsequent change in their marital status.

3. The veteran died in November 1983.


CONCLUSION OF LAW

The appellant's claim for recognition as the veteran's 
surviving spouse for the purpose of entitlement to certain VA 
death benefits is without legal merit.  38 U.S.C.A. §§ 
101(3), 103(c), 1310, 1311, 5103, 5103A, 7104(c) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.102, 3.152, 3.159, 19.5, 
20.101(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations set forth enhanced duties to notify 
and assist claimants seeking VA benefits.

In this case, the RO/ARC explained in an April 2006 letter 
that in order to receive benefits as the veteran's surviving 
spouse, the appellant had to submit evidence establishing 
that a relationship existed at the time of his death; 
specifically that, in light of a document showing the 
appellant and the veteran were divorced in 1976, the RO/ARC 
needed evidence showing that their marital relationship was 
reestablished before the veteran's death in November 1983.  
The RO/ARC also included the regulations governing 
recognition as a veteran's surviving spouse when it 
subsequently readjudicated the claim in June 2006 (as 
reflected in the SSOC). 

Thus, the appellant has been notified of the reasons for the 
denial of the appeal, and afforded an opportunity to present 
evidence and argument in connection with  the appeal. The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim on appeal lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).




II. Analysis

As noted, the appellant claimed entitlement to Disability and 
Indemnity Compensation (DIC) benefits, based on service 
connection for the cause of the veteran's death, and DEA 
benefits.  However, a threshold requirement for such VA death 
benefits is that the claimant be the surviving spouse, 
parent, or child of the veteran.  See 38 U.S.C.A. §§ 1310, 
1311 (West 2002); 38 C.F.R. §§ 3.5, 3.152, 3.402 (2006).  

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation that was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2006).  In order to establish her status as the veteran's 
surviving spouse, the appellant must show that she had a 
valid marriage to the veteran.  See Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  A marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2006).

The evidence of record includes a marriage certificate 
reflecting that the appellant and the veteran were married in 
October 1952 and a divorce decree indicating that they were 
divorced in May 1976.  There is no evidence reflecting 
another change in their marital status prior to the veteran's 
death in November 1983.  The evidence thus reflects that the 
appellant was not married to the veteran at the time of his 
death.

In her July 2006 letter and other correspondence, the 
appellant has stated that she took care of the veteran after 
their divorce, that neither she nor her children could live 
with the veteran because of his drinking, that she never 
remarried or went by another name, that she frequently 
visited him while he was hospitalized, and that he introduced 
her as his wife and stated that she could not live with him 
due to his drinking habit.  Unfortunately, the appellant's 
assertions provide no basis for the Board to grant the 
benefits sought.  

There are no mitigating circumstances to establish the 
appellant's status as the surviving spouse of the veteran 
once, as in this case, the marriage has been legally 
terminated-here, by divorce.  Mitigating circumstances apply 
only in cases where a claimant, although separated, remained 
the legal spouse of a veteran at the time of his death, and 
do not apply to any question of fault where a claimant and a 
veteran were legally divorced-and not just separated-prior 
to the veteran's death.  See 38 C.F.R. § 3.50(b)(1) (2006); 
see also 38 C.F.R. § 3.52 (2006) (providing for certain 
attempted marriages to be deemed valid where all four listed 
requirements are met).  Accordingly, the appellant may not be 
recognized as the veteran's surviving spouse based on their 
1952 marriage, regardless of who may have been at fault in 
any circumstances which led to their 1976 divorce, and 
regardless of any actions either party may have taken or not 
taken toward each other after 1976.  While the Board is 
sympathetic to the appellant, it is bound in rendering its 
decisions by the applicable statutes and regulations, 
including those relating to provision of DIC and death 
benefits to certain individuals.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. §§ 19.5, 20.101(a) (2006).  Those statutes 
and regulations require that in order to receive such 
benefits, the appellant had to be married to the veteran at 
the time of his death.  The appellant has neither argued nor 
submitted evidence showing that she was married to the 
veteran at the time of his death or that any exceptions to 
this rule apply here.

The pertinent legal authority governing entitlement to VA DIC 
and death benefits for a surviving spouse is clear and 
specific, and the Board is bound by such authority.  As, on 
these facts, the appellant was not married to the veteran at 
the time of his death, she may not be recognized as his 
surviving spouse for the purpose of entitlement to DIC or 
death benefits, and her claim for recognition as the 
veteran's surviving spouse for purposes of entitlement to the 
certain VA benefits sought (here, DIC based on service 
connection for the cause of the veteran's death, and DEA 
benefits) must therefore be denied.  Where, as here, the law, 
and not the evidence, is dispositive, the appeal must be 
denied as lacking entitlement under the law, or as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

As the appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to certain VA 
death benefits, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


